                    1:18-cv-01334-JES-JEH # 73       Page 1 of 40
                                                                                        E-FILED
                                                           Monday, 18 January, 2021 02:35:14 PM
                                                                   Clerk, U.S. District Court, ILCD

                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF ILLINOIS
                            PEORIA DIVISION

JOHN BROOKS and GREGORY SIMMONS,                 )
                                                 )
              Plaintiffs,                        )
                                                 )
       v.                                        )   Case No. 18-cv-1334-JES-JEH
                                                 )
CITY OF PEKIN, JOHN DOSSEY,                      )
DONALD BAXTER, SARAH NEWCOMB,                    )
and JENNIFER MELTON,                             )
                                                 )
              Defendants.                        )

                PLAINTIFFS’ MOTION TO COMPEL DISCOVERY
                  PER LEAVE GRANTED DECEMBER 16, 2020

      Plaintiffs, JOHN BROOKS (“Brooks”) and GREGORY SIMMONS (“Simmons”),

through their attorneys, JULIE L. GALASSI, AND HASSELBERG, ROCK, BELL & KUPPLER,

LLP, and JAMES L. HAFELE OF KAVANAGH, SCULLY, SUDOW, WHITE & FREDERICK, state

the following for their Motion to Compel Discovery, and in support thereof, state the

following:

                                Procedural History

      On September 24, 2020, Plaintiffs filed a Motion for Hearing Concerning

Discovery Dispute, Doc. 60, pursuant to Section VII of Judge Hawley’s Standing

Order in Civil Cases. On or about October 5, 2020, the Court held a status conference

with the parties regarding said Motion and granted Defendants leave to file a Motion

to Stay before deciding the Motion for Hearing Concerning Discovery Dispute. On

October 19, 2020, Defendants filed their Motion to Stay Proceedings as to Plaintiff

Gregory Simmons and Supporting Memorandum of Law. Doc. 63, to which a



                                         1
                     1:18-cv-01334-JES-JEH # 73      Page 2 of 40




response, reply, and sur-reply were subsequently filed. Docs. 64-70. On December 16,

2020, the Court entered its Order denying the Motion to Stay. Doc. 71. The last

sentence of said Order said, “As the Court explained during the October 5, 2020 status

conference, if disputes remain now that the Court has denied the Defendants’ Motion

to Stay, the Plaintiffs are given leave to file a motion to compel.” Id., p. 11. This

Motion to Compel is filed pursuant to the leave granted in the Court’s December 16,

2020, Order, as the disputes explained below still remain, despite conference by the

parties pursuant to FRCP 37.

                                 Certification with FRCP 37

       In accordance with FRCP 37, counsel for Plaintiffs certify the parties have

conferred in person on more than one occasion and through correspondence regarding

the below discovery disputes.

                     Defendants’ Failure to Provide Rule 26 Disclosures

       1.     On November 14, 2019, the parties filed a Discovery Plan which was

adopted by the Court on November 15, 2019.

       2.     Initial Disclosures pursuant to FRCP 26(a)(1) where to be made on or

before December 9, 2019. To date, none of the Defendants have served Plaintiffs with

their Initial Disclosures.

                    Defendants’ Failure to Comply with Plaintiffs’ Request
                                for Production of Documents

       3.     On January 3, 2020, Plaintiffs served their first Request for Production

of Documents on all the Defendants.




                                           2
                     1:18-cv-01334-JES-JEH # 73       Page 3 of 40




      4.      On May 21, 2020, Plaintiffs’ counsel received two CDs containing 2,870

pages of documents. Plaintiffs numbered each page and created an index description

of the documents. On July 24, 2020, Plaintiffs provided the index to Defendants and

requested that Defendants provide a discovery response outlining which documents

were responsive to Plaintiffs’ specific requests.

      5.      On July 24, 2020, Plaintiffs advised Defendants that the production of

two CDs did not comply with FRCP 34 because a party may “not haphazardly produce

documents without reference to which request the documents are produced.” H.C.

Duke & Son, LLC v. Prism Marketing Corporation, 2013 WL 12247811 (C.D. Ill. 2013),

citing Glover v. Bd. Of Educ. of Rockford Public Schools, Dist. 205, No. 02 C 50143,

2004 WL 785279 (N.D. Ill. April 12, 2004).

      6.      To date, Plaintiffs have not received any responses outlining which

documents are responsive to Plaintiffs’ requests. Defendants’ should be compelled to

respond to each request without objection.

               Defendants’ Failure to Comply with Plaintiffs’ Second Request
                               for Production of Documents

      7.      On July 13, 2020, Plaintiffs served a Second Request to Produce on all

Defendants.

      8.      Plaintiffs’ Second Request No. 1 requested “[e]ach and every grievance

form and arbitrator’s decision for each and every member of a police labor union who

was subjected to disciplinary action and who filed a grievance to said disciplinary

action within the last 20 years, including but not limited to:


              a.    John Brooks
              b.    Greg Simmons

                                             3
                      1:18-cv-01334-JES-JEH # 73     Page 4 of 40




               c.    Nate Ujinski
               d.    Corey Gallup
               e.    Rob McAtee”

      9.       On August 7, 2020, Defendants objected to the production of any

documents prior to October 2015, the date when Defendant, John Dossey (“Dossey”)

was hired as Police Chief by the City of Pekin. Notwithstanding, Defendants have not

complied with the request for any time period.

      10.      Defendants should be compelled to respond the request, including for

the time period before October 2015, for the following reasons. First, both Defendants

Baxter and Newcomb were involved with disciplinary matters prior to Dossey’s hiring

and Plaintiffs have a right to conduct discovery as to how other employees were

treated over issues of alleged misconduct.

            Second, Simmons filed four grievances against the City of Pekin. The first

of which, filed while still a Pekin police officer, claimed there was no just cause to

request Simmons’ termination. The City of Pekin agreed to consolidate all of

Simmons’ grievances into one arbitration. An arbitrator was selected. Rather than

proceeding with arbitration, the City of Pekin scheduled a hearing before the Fire

and Police Commission which resulted in Simmons’ termination. Despite decades of

practice whereby union members were allowed to grieve discipline under the same

CBA language applicable to Simmons, Dossey and the City of Pekin have now

asserted that Simmons cannot grieve discipline or present evidence refuting the

allegations of misconduct against him. Plaintiffs should have the right to pursue

discovery concerning how officers subject to discipline, not within a protected class,

were treated differently than Simmons.

                                             4
                     1:18-cv-01334-JES-JEH # 73      Page 5 of 40




      11.    Plaintiffs’ Second Request No. 2 requested “[e]ach and every labor

contract entered into by and between the City of Pekin Department of Police and any

Police Union within the last 20 years, excluding the contract currently in affect.”

Defendants objected to the production of any documents prior to 2015.

             Defendants’ Failure to Comply with Plaintiffs’ Third Request for the
                                  Production of Documents

      12.    On July 29, 2020, Plaintiffs served their Third Request for the Production

of Documents on all Defendants.

      13.    Plaintiffs’ Third Request No. 1 requested “[t]he actual voice recordings

(not the transcripts) of all persons whose statements were taken by the City of Pekin,

including interviews conducted by the police department and human resources, in

internal investigations of John Brooks and Greg Simmons since January 1, 2015.” On

September 28, 2020, Defendants’ counsel indicated that the recordings were being

copied. To date, the Defendants’ response to Plaintiffs’ Third Request No. 1 has not

been received.

      14.    Plaintiffs’ Third Request No. 2 requested “[t]he actual voice recordings

(not the transcripts), of all interviews conducted by the City of Pekin, including

interviews conducted by the police department and human resources, in internal

investigations with Plaintiffs John Brooks and Gregory Simmons since January 1,

2015.” On September 28, 2020, Defendants’ counsel indicated that the recordings were

being copied. To date, the Defendants’ response to Plaintiffs’ Third Request No. 2 has

not been received.




                                          5
                       1:18-cv-01334-JES-JEH # 73       Page 6 of 40




       15.      Plaintiffs’ Third Request No. 4 requested “[a]ny and all investigations,

reports, complaints, memoranda, personnel records and all other relevant documents

regarding allegations of misconduct by Don Baxter in the year 2020.” Defendants did

not object to Plaintiffs’ request within 30 days or comply with the request.

       16.      Plaintiffs’ Third Request No. 5 requested “[a]ny and all investigations,

reports, complaints, memoranda, personnel records, and all other relevant documents

regarding allegations of misconduct by May Pullium in the year 2020.” Defendants did

not object to Plaintiffs’ request within 30 days or comply with the request.

       17.      Plaintiffs’ Third Request No. 6 requested “[a]ll complaints from Officer

Jen Melton against Gregory Simmons, including the “squad room event”, from January

1, 2017 to the present.” Defendants did not object to Plaintiffs’ request within 30 days

or comply with the request.

                  Defendant City of Pekin’s Failure to Comply with Plaintiffs’ First
                                          Interrogatories

       18.      On January 3, 2020, Plaintiffs served their First Interrogatories on

Defendant, City of Pekin (“Pekin”).

       19.      Plaintiffs’ Interrogatory No. 1 asked Pekin to “[s]tate each fact on which

Defendant City of Pekin relies in its denial of the following paragraphs in the Second

Amended Complaint: 21, 22, 25, 26, 27, 28, 29, 33, 34, 36, 40, 41, 43, 45, 48, 50, 51, 52,

53, 54, 55, 57, 58, 59, 60, 61, 65, 66, 68, 69, 71, 77, 78, 86, 88, 89 and in particular the

City’s contention that events occurring prior to Dossey’s employment are irrelevant.”

             Pekin answered on February 18, 2020 stating, “Objection, this Interrogatory

is overly broad, unduly burdensome, and improper. With respect to the facts disputed



                                             6
                       1:18-cv-01334-JES-JEH # 73       Page 7 of 40




by Pekin in its Answer, these subjects are appropriate for deposition questioning. This

Interrogatory essentially constitutes 36 separate Interrogatories, in violation of

Fed.R.Civ.Proc. 33(a)(1). Plaintiffs’ claim that Chief Dossey discriminated against

them and treated them dissimilar to other officers who received disciplinary action for

alleged similar conduct. Dossey has no knowledge regarding specific disciplinary

actions taken against any City of Pekin police officers prior to beginning employment

in late October 2015 as Police Chief.”

             Pekin should be compelled to answer Interrogatory No. 1 for the following

reasons. Pekin’s objection to numerosity is waived pursuant to Peach v. City of

Kewanee, 2006 WL 8443111 (C.D. ILL.), citing Allahverdi v. Regents of the University

of New Mexico, 228 F.R.D. 696 (D.C. NM 200) (objections not timely made are waived

pursuant to Fed R Civ Proc. 33 (a)(4)). Regardless of the claim of Dossey’s lack of

knowledge, the City of Pekin can respond to the interrogatory. Defendant Donald

Baxter (“Baxter”) was clearly involved in disciplinary matters prior to October 2015

and the actions taken against Plaintiffs for alleged misconduct. Further, Dossey failed

to reset the clock when he became Police Chief, which means that the standards for

discipline utilized in prior cases of misconduct constitutes the policy for discipline after

October 2015 and any deviation therefrom is prima facia evidence of pretext.

       20.      Plaintiffs’ Interrogatory No. 2 asked Pekin “[w]as Officer Melton released

early from probation? If so, state each fact supporting early release.”

             Pekin answered stating, “Objection, relevance. Officer Melton was hired by

the City of Pekin in 2003 and to the best of Pekin’s knowledge, completed PTI and

necessary training 17 years ago.         This Interrogatory seeks information that is

                                             7
                      1:18-cv-01334-JES-JEH # 73      Page 8 of 40




immaterial to, and irrelevant to the matters alleged in the Plaintiffs’ Second Amended

Complaint.”

       Pekin should be compelled to answer Plaintiffs’ Interrogatory No. 2 because

Plaintiff’s interrogatory is material and relevant. Lt. Gleeson investigated and found

that Melton lied to her superiors as to the reason why she dumped a call while a

probationary officer. This was the second instance of Melton lying about a call. Each of

Melton’s Field Training Officers (“FTOs”) was prepared to vote for her termination yet

was prevented from doing so. Her file was sent to the Police and Fire Commission with

a recommendation to retain her despite the lack of required FTO written approval.

Melton’s performance review revealed she was only occasionally truthful. Melton’s

reputation for dishonesty goes to the substance of Plaintiffs’ claim that Melton’s

accusations against Simmons were false and that Defendants had no reason to believe

her over Simmons and Officer Richardson, who denied Simmons ever made statements

about her breasts.

       21.     Plaintiff’s Interrogatory No. 3 asked Pekin, “Were any FTO’s opposed to

retaining Melton on the force? If so, identify each such officer and the grounds for each

officer’s vote.”

       Pekin answered stating, “Objection, relevance.        This Interrogatory seeks

information that is immaterial and irrelevant to, and has no rationale relationship

whatsoever to the allegations of Plaintiffs’ Second Amended Complaint.          See the

Objection to Interrogatory No. 2 above.”




                                           8
                      1:18-cv-01334-JES-JEH # 73        Page 9 of 40




               Pekin should be compelled to answer Plaintiff’s Interrogatory No. 3,

which is material and relevant for the same reasons as Interrogatory No. 2, explained

above.

         22.   Plaintiff’s Interrogatory No. 4 asked Pekin to “[s]tate each fact indicating

an official report was made regarding the incident when Officer Palmer was involved

in a traffic accident and Sargent Barth pressured a Tazewell County Deputy to falsify

a report.”

         Pekin answered stating, “Objection, relevance. This Interrogatory seeks

information that is immaterial to and has no factual relationship whatsoever to the

allegations of Plaintiffs’ Second Amended Complaint.”

         Pekin should be compelled to answer Interrogatory No. 4 because Plaintiffs’

interrogatory is relevant and material. Sgt. Barth violated policy by pressuring a law

enforcement officer to change his report that Officer Palmer was at fault in an accident.

Despite a complaint by the other driver in the accident and the report to Dossey about

Barth’s misconduct, no disciplinary action was taken. Barth was shown to have been

dishonest and is a comparator to the Plaintiffs.

         23.   Plaintiff’s Interrogatory No. 5 asked Pekin to “[s]tate the date prior to

November 2017, when any or all police officers were evaluated.”

           On February 18, 2020, Pekin answered stating, “Objection, with respect to

any matters occurring prior to October 2015 when Chief Dossey began employment

with the City of Pekin. Please refer to the objection to Interrogatory No. 1 above. The

City will provide a response after the information is obtained by counsel, as to the

period of time from October 2015 through early 2018.”

                                             9
                    1:18-cv-01334-JES-JEH # 73       Page 10 of 40




      To date, Pekin has failed to provide even the limited information it agreed to

produce – evaluations from October 2015 through early 2018. Pekin should be

compelled to answer Plaintiff’s Interrogatory No. 5 and to provide all evaluations

requested, including those prior to October 2015, because they are relevant and

material. The failure to follow policy in this instance goes to Defendant, Sarah

Newcomb’s (“Newcomb”) conduct. Dossey’s failure to reset the clock makes past

practices relevant to his conduct. Further, the failure or refusal to follow regulations

(performing evaluations) impacts an officer’s potential future discipline and the lack

thereof can be used as a sword or shield by those with improper disciplinary motives.

      24.    Plaintiff’s Interrogatory No. 6 asked Pekin, “Did City Manager Carson

recommend termination of Lieutenant Burris because of his misconduct directed

towards Officer Simmons?”

      Pekin answered stating, “Objection, relevance. This Interrogatory seeks

information that is immaterial to, and has no factual relationship whatsoever to the

allegations of Plaintiffs’ Second Amended Complaint.”

      Pekin should be compelled to answer Plaintiffs’ Interrogatory No. 6 because Lt.

Burris is a comparator (lied during an investigation and made sexually inappropriate

comments) to Plaintiffs and the facts and circumstances of how and why he was

disciplined, including recommendations by Dossey and Baxter’s superior, are relevant

and material.

      25.    Plaintiffs’ Interrogatory No. 14 asked Pekin, “How many written or

documented complaints have been made by employees against other employees or

supervisors during the last 10 years?”

                                          10
                    1:18-cv-01334-JES-JEH # 73        Page 11 of 40




             a.     By who?
             b.     Against who?
             c.     Outcome of each complaint.

      Pekin answered stating, “Objection, this Interrogatory is improper, overly

broad, unduly burdensome and not limited in scope in any fashion. The City of Pekin

is willing to respond to this Interrogatory pertaining to sworn police officers within the

Police Department since October 2015, when Chief Dossey was hired, for the relevant

time period through the dates of discontinuance of Plaintiffs’ employment with the City

of Pekin. Matters occurring before Chief Dossey was Police Chief are irrelevant, given

the allegations of the Second Amended Complaint. Furthermore, employment matters

pertaining to sworn police officers occurring after Plaintiffs’ employment terminated

with the City of Pekin are also irrelevant to the matters at issue as framed by the

Second Amended Complaint. The City will respond after information is obtained by

counsel, as to factual situations of “written or documented” complaints made against

sworn Pekin Police Officers for conduct similar to that conduct of Plaintiff for which

disciplinary charges were initiated.

      Pekin has failed to produce the limited information it agreed to on February 18,

2020. Pekin should be compelled to answer Plaintiffs’ Interrogatory No. 14 in its

entirety because complaints prior to October 2015 are material and relevant as to the

issue of past practice within the police department and Baxter and Newcomb’s conduct

toward employees not in a protected class. Pekin has failed to establish the nature and

extent of the burden claimed to establish a valid objection. Burton Mechanical

Contractors, Inc., 148 F.R.D. 230 (N.D. Ind. 1992).




                                           11
                     1:18-cv-01334-JES-JEH # 73        Page 12 of 40




                Defendant John Dossey’s Failure to Comply with Plaintiffs’ First
                                       Interrogatories

       26.    On January 3, 2020, Plaintiffs served their First Interrogatories on

Defendant, John Dossey (“Dossey”)

       27.    Plaintiffs’ Interrogatory No. 1 asked Dossey to “[s]tate each fact on which

Defendant, John Dossey, relies in his denial of the following paragraphs in the Second

Amended Complaint: 21, 22, 25, 26, 27, 28, 29, 33, 34, 36, 40, 41, 43, 45, 48, 50, 51, 52,

53, 54, 55, 57, 58, 59, 60, 61, 65, 66, 68, 69, 71, 77, 78, 86, 88, 89 and in particular his

contention that events occurring prior to Dossey’s employment are irrelevant.”

       Dossey answered stating, “Objection, this Interrogatory is overly broad, unduly

burdensome, and improper. With respect to the facts disputed by Pekin in its Answer,

these subjects are appropriate for deposition questioning.             This Interrogatory

essentially constitutes 36 separate Interrogatories, in violation of Fed.R.Civ.Proc.

33(a)(1).”

       Dossey should be compelled to answer Plaintiffs’ Interrogatory No. 1 because

Defendant’s objection to numerosity is waived pursuant to Peach v. City of Kewanee,

2006 WL 8443111 (C.D. Ill), citing Allahverdi v. Regents of the University of New

Mexico, 228 F.R.D. 696 (D.C. N.M. 200) (objections not timely made are waived

Fed.R.Civ.Proc. 33 (a)(4) ). Dossey has failed to establish the nature and extent of the

burden claimed to establish a valid objection. Burton Mechanical Contractors, Inc., 148

F.R.D. 230 (N.D. Ind. 1992).




                                            12
                      1:18-cv-01334-JES-JEH # 73       Page 13 of 40




       28.    Plaintiffs’ Interrogatory No. 2 asked Dossey, “Did you suspend Officer

Simmons without pay for a period greater than 5 days without an order from the Police

and Fire Commission?”

       On February 18, 2020, Dossey answered stating, “To be provided.”

       Dossey has not provided any information responsive to Plaintiff’s Interrogatory

No. 2 and should be compelled to answer it after he agreed to do so.

       29.    Plaintiffs’ Interrogatory No. 3 asked Dossey, “Did you suspend Officer

Brooks without pay? If not, who did? Was Brooks a salaried employee at the time?”

       On February 18, 2020, Dossey answered stating, “To be provided.”

       Dossey has not provided any information responsive to Plaintiff’s Interrogatory

No. 3 and should be compelled to answer it after he agreed to do so.

       30.    Plaintiffs’ Interrogatory No. 4 asked Dossey, “Do you maintain a

residence outside the City of Pekin and outside of the boundary requirements for the

Chief of Police? If so, where is said residence?”

       Dossey answered stating, “Objection, relevance.          This Interrogatory seeks

immaterial information that has no relationship to Plaintiffs’ claims in the Second

Amended Complaint”

       Dossey should be compelled to answer Plaintiffs’ Interrogatory No. 4 because

Plaintiffs’ interrogatory is relevant as it may establish further evidence of Defendants’

failure or refusal to follow policies and regulations, which is proof of pretext with regard

to Plaintiffs’ discipline.

       31.    Plaintiffs’ Interrogatory No. 6 asked Dossey, “Did you say to Lieutenant

Brooks in regard to the female lateral police applicant from ISU ‘is she hot?’”

                                            13
                     1:18-cv-01334-JES-JEH # 73         Page 14 of 40




       Dossey answered stating, “Objection, relevance.          This Interrogatory seeks

immaterial information that has no relationship to Plaintiffs’ claims in the Second

Amended Complaint.”

       Dossey should be compelled to answer Plaintiffs’ Interrogatory No. 6 because

Plaintiffs’ interrogatory is relevant. It may establish further evidence of a command

officer’s failure or refusal to follow policies and regulations which is proof of pretext

with regard to Plaintiffs’ discipline.

       32.    Plaintiffs’ Interrogatory No. 8 asked Dossey, “Have you ever withheld, or

been accused of withholding, exculpatory evidence or witness testimony from any

tribunal or provide false or misleading testimony?”

       Dossey answered stating, “Objection, relevance.          This Interrogatory seeks

immaterial information that has no relationship to Plaintiffs’ claims in the Second

Amended Complaint. To the extent this Interrogatory seeks information pertaining to

Dossey’s work at a prior municipality, this Court has already ruled such information

is not subject to discovery, as irrelevant to Plaintiffs’ claims.”

       Dossey should be compelled to answer Plaintiffs’ Interrogatory No. 8 because

Plaintiffs’ interrogatory is relevant and material. A jury will be called upon to assess

the credibility of the parties and Dossey’s past behavior may establish a pattern of

conduct. Further, this request is very different from the one made via subpoena to

Highland Park in the Ujinski matter. Because Ujinski claimed discrimination on the

basis of his union activity, he was thereafter restricted to obtaining documents of union

animus by Dossey.




                                             14
                     1:18-cv-01334-JES-JEH # 73         Page 15 of 40




       33.    Plaintiffs’ Interrogatory No. 10 asked Dossey, “Did Greg Burris or

Jennifer Melton lie at any time during the investigation of complaints made against

them?”

       On February 18, 2020, Dossey answered stating, “Information to be provided.”

       Dossey has not provided any information responsive to Plaintiff’s Interrogatory

No. 10 and should be compelled to answer Plaintiffs’ Interrogatory No. 10 after he

agreed to do so.

       34.    Plaintiffs’ Interrogatory No. 11 asked Dossey, “Are Pekin Police Officers

immune from discipline for off duty conduct that violates department policies, rules

and regulations, or laws, and if so, explain why.”

       Dossey answered stating, “Objection, relevance.         This Interrogatory seeks

information contained in published Pekin Police Department Rules and Procedures.

This Interrogatory seeks information that has nothing to do with Plaintiffs’ claims in

this case, nor any relationship to the reasons for the disciplinary charges being filed

against Plaintiffs, which are at issue in this case.”

       Dossey should be compelled to answer Plaintiffs’ Interrogatory No. 11. Plaintiffs’

interrogatory is relevant because a comparator listed in Plaintiffs’ complaint was not

disciplined for criminal misconduct occurring off duty. The standards for discipline and

whether they are used/not used for pretextual reasons go to the core issue in this case.

       35.    Plaintiffs’ Interrogatory No. 12 asked Dossey, “Did Lt. Brooks or Officer

Simmons report their concerns of retaliation to you directly and if so, what exactly was

their complaint and what did you do to protect them?”

       On February 18, 2020, Dossey answered stating, “To be provided.”

                                            15
                     1:18-cv-01334-JES-JEH # 73         Page 16 of 40




       Dossey has not provided information responsive to Plaintiffs’ Interrogatory No.

12 and should be compelled to answer it because he agreed to do so.

       36.    Plaintiffs’ Interrogatory No. 13 asked Dossey, “Did you eliminate a female

police applicant who at the time was employed as a prison guard in Canton, Illinois

and if so, why?”

       Dossey answered stating, “Objection, relevance.          This Interrogatory seeks

information irrelevant to Plaintiffs’ claims in the Second Amended Complaint.”

       Dossey should be compelled to answer Plaintiffs’ Interrogatory No. 13.

Plaintiffs’ interrogatory is relevant because it may establish evidence that Defendant

uses pretextual reasons for employment decisions. Dossey cited a license suspension

as a reason to not hire an applicant when in fact he had knowledge that the applicant’s

license was not suspended.

       37.    Plaintiffs’ Interrogatory No. 14 asked Dossey, “How long did you serve as

a Lieutenant with the Hanover Park Police Department?”

       Dossey answered stating, “Objection, relevance.          This Interrogatory seeks

immaterial information that has no relationship to Plaintiffs’ claims in the Second

Amended Complaint. To the extent this Interrogatory seeks information pertaining to

Dossey’s work at a prior municipality, this Court has already ruled such information

is not subject to discovery, as irrelevant to Plaintiffs’ claims.”

       Dossey should be compelled to answer Plaintiffs’ Interrogatory No. 14 because

it will lead to relevant evidence of Defendant’s training and experience in supervising

police officers prior to assuming his position in Pekin.




                                             16
                     1:18-cv-01334-JES-JEH # 73         Page 17 of 40




       38.    Plaintiffs’ Interrogatory No. 15 asked Dossey, “Were you ever disciplined

or counseled while employed by the Hanover Park Police Department or the Pekin

Police Department and if so, why?”

       Dossey answered stating, “Objection, relevance.          This Interrogatory seeks

immaterial information that has no relationship to Plaintiffs’ claims in the Second

Amended Complaint. To the extent this Interrogatory seeks information pertaining to

Dossey’s work at a prior municipality, this Court has already ruled such information

is not subject to discovery, as irrelevant to Plaintiffs’ claims.”

       Dossey should be compelled to answer Plaintiffs’ Interrogatory No. 15 because

it may lead to relevant evidence regarding Defendant’s training and experience in

supervising police officers as well as whether his disciplinary experiences played a role

in Plaintiffs’ and their comparators’ discipline.

       39.    Plaintiffs’ Interrogatory No. 16 asked Dossey, “Did you ever make an

accommodation for Lt. Little to work 3rd shift so he could care for his father?”

       Dossey answered stating, “Objection, relevance. This Interrogatory’s subject

has nothing to do with Plaintiffs’ claims.”

       Dossey should be compelled to answer Plaintiffs’ Interrogatory No. 16 because

it may lead to evidence that Defendant accommodated an employee not in a protected

group and refused to accommodate Brooks’ disability.             Brooks was refused an

accommodation to stay on first shift because of Melton and a transfer to third shift

because of Little’s father.

       40.    Plaintiffs’ Interrogatory No. 17 asked Dossey, “Did you or anyone from

the City respond to a subpoena request from the Pekin Police Pension Fund requesting

                                              17
                    1:18-cv-01334-JES-JEH # 73       Page 18 of 40




the personnel file of Chris Bitner, if so, how did the release comply with the Personnel

Records Review Act?”

      Dossey answered stating, “Objection, relevance.        This Interrogatory seeks

immaterial information that has no relationship to Plaintiffs’ claims in the Second

Amended Complaint.”

      Dossey should be compelled to answer Plaintiffs’ Interrogatory No. 17 because

Plaintiffs’ interrogatory is relevant and material. Brooks was accused of violating the

Act after he complained of retaliation even though there may be evidence Defendant

violated the Act making one of his reasons for terminating Brooks pretextual.

Defendant Jennifer Melton’s Failure to Comply with Plaintiffs’ First Interrogatories

      41.    On January 3, 2020, Plaintiffs serve their First Interrogatories on

Defendant Jennifer Melton (“Melton”).

      42. Plaintiffs’ Interrogatory No. 10 asked Melton to “[s]tate each and every fact

which explains the lapse in time between the events of which you accused Officer

Simmons and the date you reported the event.”

      Melton answered stating, “Objection, this Interrogatory is vague.            This

Interrogatory does not specify what specific ’events’ are referred to here. The subject

matter of this Interrogatory is appropriate for deposition testimony, to the extent such

seeks a lengthy narrative answer from Officer Melton. See the documents that pertain

to Simmons’ disciplinary charge, to be produced by Pekin in discovery, and previously

obtained by counsel for Plaintiffs.”

      Melton should be compelled to answer Plaintiffs’ Interrogatory No. 10 because

Defendant’s objection is not valid. The scope of examination by interrogatories is just

                                          18
                     1:18-cv-01334-JES-JEH # 73        Page 19 of 40




as broad as examination of witnesses by deposition. Glick v. McKesson & Robbins, Inc.,

10 F.R.D. 477 (W.D. MO. 1950). Pursuant to F.R.C.P 33(d) Defendant must provide

“sufficient detail to enable the interrogating party to locate and identify them as readily

as the responding party could.” Defendant’s response to see documents that will be

produced in the future does not provide sufficient detail. Further, Defendants have

been told “events” means the alleged breast comments.

      43.    Plaintiffs’ Interrogatory No. 11 asked Melton to “[s]tate each fact

involving action taken by you at or near the time you filed against Simmons to identify

the dates of each event of which you complained about Simmons.”

      Melton answered stating, “Objection, this Interrogatory is vague.               This

Interrogatory does not specify what specific ’events’ are referred to here. This subject

matter of this Interrogatory is appropriate for deposition testimony, to the extent such

seeks a lengthy narrative answer from Officer Melton. See the documents that pertain

to Simmons’ disciplinary charge, to be produced by Pekin in discovery, and previously

obtained by counsel for Plaintiffs.”

      Melton should be compelled to answer Plaintiffs’ Interrogatory No. 11 because

Defendant’s objection is not valid. The scope of examination by interrogatories is just

as broad as examination of witnesses by deposition. Glick v. McKesson & Robbins, Inc.,

10 F.R.D. 477 (W.D. MO. 1950). Pursuant to F.R.C.P 33(d) Defendant must provide

“sufficient detail to enable the interrogating party to locate and identify them as readily

as the responding party could.” Defendant’s response to see documents that will be

produced in the future does not provide sufficient detail.




                                            19
                     1:18-cv-01334-JES-JEH # 73      Page 20 of 40




        44.   Plaintiffs’ Interrogatory No. 13 asked Melton, “Do you remain affiliated

with Lula Roe to this date? If not, when did your employment or affiliation cease, and

why?”

        Melton answered stating, “Objection, relevance. My side self-employment work

is irrelevant to the allegations of the Second Amended Complaint.”

        Melton should be compelled to answer Plaintiffs’ Interrogatory No. 13 because

Plaintiffs’ interrogatory is relevant to the facts surrounding Melton’s (Plaintiffs’

comparator) misconduct in the workplace.

        45. Plaintiffs’ Interrogatory No. 14 asked Melton, “At any time while employed

as a Pekin Police Officer have you had outside employment or been engaged in activity

for income in addition to your police wages?”

        Melton answered stating, “Objection, relevance. My side self-employment work

is irrelevant to the allegations of the Second Amended Complaint.

        Melton should be compelled to answer Plaintiffs’ Interrogatory No. 14 because

Plaintiffs’ interrogatory is relevant to the facts surrounding Melton’s (Plaintiffs’

comparator) misconduct in the workplace and lying during an investigation.

        46.   Plaintiffs’ Interrogatory No. 16 asked Melton, “While employed as a Pekin

Police Officer have you conducted private employment or business tasks while:

        a.    On duty?
        b.    In a squad car?
        c.    In uniform?
        d.    In the presence of other officers?”

        Melton answered stating, “Objection, relevance. My side self-employment work

is irrelevant to the allegations of the Second Amended Complaint.”



                                            20
                     1:18-cv-01334-JES-JEH # 73      Page 21 of 40




      Melton should be compelled to answer Plaintiffs’ Interrogatory No. 16 because

Plaintiffs’ interrogatory is relevant to the facts surrounding Melton’s (Plaintiffs’

comparator) misconduct in the workplace.

      47.      Plaintiffs’ Interrogatory No. 17 asked Melton, “Are you and your husband

’swingers’?”

      Melton answered stating, “Objection, relevance.        This Interrogatory seeks

information that has no relational relationship to any allegation in the Second

Amended Complaint. Any private, sexual matters of Melton with respect to her

husband have no basis for being the subject of discovery in this matter.”

      Melton should be compelled to answer Plaintiffs’ Interrogatory No. 17 because

Plaintiffs’ interrogatory is relevant. Even if Simmons had made the comments, as

claimed by Melton, Melton’s claim of sexual harassment and Defendants’ use of

Melton’s alleged victimhood was used as a basis to fire Simmons. Melton’s status as a

“victim of sexual harassment” was also used as a basis to transfer Brooks to a shift he

could not work due to his disability. Evidence may establish that Defendants knew

Melton was lying and manufacturing her alleged subjective offense to Simmons’

conduct. In other words, Simmons’ alleged conduct was not unwelcomed and Melton

engaged in far more sexually graphic conduct, including with members of the police

department. “[I]t does not follow that a complainant's sexually provocative speech or

dress is irrelevant as a matter of law in determining whether he or she found particular

sexual advances unwelcome. To the contrary, such evidence is obviously relevant.”

Meritor Savings Bank v. Vinson, 106 S.Ct. 2399 91986.




                                          21
                    1:18-cv-01334-JES-JEH # 73        Page 22 of 40




      48.    Plaintiffs’ Interrogatory No. 18 asked Melton to “[s]tate each fact on

which you base your denial of paragraphs 21, 22, 25, 26, 27, 36, 38, 40, 41, 42, 43, 45,

48, 50, 51, 52, 53, 54, 55, 57, 59, 60, 61, 65, 66, 69, 71, 75, 77, 78, 83, and 86 of the

Second Amended Complaint.”

      Melton answered stating, “Objection, this Interrogatory is overly broad, unduly

burdensome, and improper. With respect to the allegations of Plaintiffs disputed by

Melton in her Answer, these subjects are appropriate for deposition questioning. This

Interrogatory essentially constitutes 32 separate Interrogatories, and therefore

violated Fed.Civ. Proc.R. 33(a)(1).”

      Melton should be compelled to answer Plaintiffs’ Interrogatory No. 18 because

Defendant’s objection to numerosity is waived pursuant to Peach v. City of Kewanee,

2006 WL 8443111 (C.D. Ill), citing Allahverdi v. Regents of the University of New

Mexico, 228 F.R.D. 696 (Dist. Ct. N.M. 2005) (objections not timely made are waived

pursuant to Fed.Civ. Proc.R 33 (a)(4)). Defendant’s objection is not valid since the scope

of examination by interrogatories is just as broad as examination of witnesses by

deposition. Glick v. McKesson & Robbins, Inc., 10 F.R.D. 477 (W.D. MO. 1950).

Defendant’s objection is not valid because a party may not make bald and generic

reasons for objections; specificity is required. Moreno Rivera v. DHL Global

Forwarding, 272 F.R.D. 50 (Dist. Ct. Puerto Rico 2011).

      49.    Plaintiffs’ Interrogatory No. 20 asked Melton, “When and by whom were

you informed of the Theresa Humphreys’ complaint?”

      Melton answered stating, “Objection, relevance.         This Interrogatory seeks

information that has no factual relationship to any of the allegations in the Second

                                           22
                    1:18-cv-01334-JES-JEH # 73      Page 23 of 40




Amended Complaint filed against me. I am aware that Plaintiff Simmons asked

Theresa Humphreys to initiate a complaint against me with the Pekin Police

Department in retaliation for my report to the police department administration about

Simmons commenting on the size of my breasts to a Pekin citizen in a public

restaurant. The exact date on which Plaintiff Simmons directed Humphreys to initiate

a complaint against Officer Melton is unknown to Melton.”

      Melton should be compelled to answer Plaintiffs’ Interrogatory No. 20 because

Defendant’s response is incomplete. She fails to state the name of the person who

informed her, and there is evidence Melton was inappropriately forewarned about a

citizen complaint before an investigation into her misconduct was initiated.

      50.    Plaintiffs’ Interrogatory No. 21 asked Melton, “When did you remove

Theresa Humphreys from any social media account of yours?”

      Melton answered stating, “Objection, relevance. This question has no factual

bearing as to the factual issues alleged by Plaintiffs in the Second Amended Complaint.

This Interrogatory is improper and immaterial to the claims at issue in this matter.

Without waiving these objections, I do not remember.”

      Melton should be compelled to answer Plaintiffs’ Interrogatory No. 21 because

Plaintiffs’ interrogatory is relevant to the facts surrounding Melton’s (Plaintiffs’

comparator) misconduct in the workplace. Also, there is evidence Melton was

inappropriately forewarned about a citizen complaint before an investigation into her

misconduct was initiated.

      51.    Plaintiffs’ Interrogatory No. 23 asked Melton, “Were you released early

from probation? If so, why?”

                                          23
                    1:18-cv-01334-JES-JEH # 73      Page 24 of 40




      Melton answered stating, “Objection, relevance. Officer Melton was hired by the

City of Pekin in 2003 and to the best of Pekin’s knowledge, completed PTI and

necessary training 17 years ago.      This Interrogatory seeks information that is

immaterial to, and irrelevant to the matters alleged in the Plaintiffs’ Second Amended

Complaint.”

      Melton should be compelled to answer Plaintiffs’ Interrogatory No. 23 because

Plaintiff’s interrogatory is material and relevant. Lt. Gleeson investigated and found

that Melton lied to her superiors as to the reason why she dumped a call while a

probationary officer. Each of Melton’s FTOs was prepared to vote for her termination

yet was prevented from doing so. Her file was sent to the Police and Fire Commission

with a recommendation to retain her despite the lack of required FTO written

approval. Melton’s performance review noted she was only occasionally truthful.

Defendant’s knew of her reputation yet ignored Simmons and Officer Richardson’s

denial of the breast comments being made and used Melton’s charge to terminate

Simmons.

Defendant Donald Baxter’s Failure to Comply with Plaintiffs’ First Interrogatories to

      52.     On January 3, 2020, Plaintiffs served their First Interrogatories on

Defendant Donald Baxter (“Baxter”).

      53. Plaintiffs’ Interrogatory No. 1 asked Baxter to “[d]escribe in detail how the

allegations of Paragraph 89(g) of the Second Amended Complaint are inaccurate.”

      Baxter answered stating, “Objection, this calls for a narrative response that is

more appropriate for a deposition. The incident in which an officer ’illegally ordered

subordinate officers to intervene in a private personnel matter, is plainly outside the

                                          24
                     1:18-cv-01334-JES-JEH # 73       Page 25 of 40




scope of discovery in this matter regarding matters relevant to, or material to the

allegations in the Second Amended Complaint. The incident alleged in Paragraph

89(g) did not occur as alleged, and has nothing to do with the charges filed in the Police

and Fire Commission against Plaintiffs.”

      Baxter should be compelled to answer Plaintiffs’ Interrogatory No. 1 because

Defendant’s objection is not valid. The scope of examination by interrogatories is just

as broad as examination of witnesses by deposition. Glick v. McKesson & Robbins, Inc.,

10 F.R.D. 477 (W.D. MO. 1950). Defendant’s objection is not valid because a party may

not make bald and generic reasons for objections; specificity is required. Moreno Rivera

v. DHL Global Forwarding, (272 F.R.D. 50 (Dist. Ct. Puerto Rico 2011). Plaintiffs have

alleged that Baxter is a comparator, engaged in significant misconduct, and was not

disciplined.

      54.      Plaintiffs’ Interrogatory No. 2 asked Baxter, “What action, if any, was

taken against Lieutenant Bradd Elliot for reporting the Baxter/Springfield incident?”

      Baxter answered stating, “Objection, relevance.          The ’Baxter/Springfield’

incident has no relevance to the claims in the Second Amended Complaint, and has no

relevance to nor is material to the charges that were filed against Plaintiffs before the

Police and Fire Commission.”

      Baxter should be compelled to answer Plaintiffs’ Interrogatory No. 2 because

Plaintiffs have alleged that Baxter is a comparator, engaged in significant misconduct,

and was not disciplined. Further, facts regarding this incident may establish evidence

of a pattern of retaliatory behavior.




                                           25
                    1:18-cv-01334-JES-JEH # 73       Page 26 of 40




        55.   Plaintiffs’ Interrogatory No. 3 asked Baxter, “Have police officers of any

jurisdiction been involved in a domestic disturbance complaint of you? If so, was a

report made? Identify the police agency involved.”

        Baxter answered stating, “Objection, relevance.       This Interrogatory seeks

information that has no relevance to the charges filed against Plaintiffs in the Police

and Fire Commission or the allegations set forth in the Second Amended Complaint.”

        Baxter should be compelled to answer Plaintiffs’ Interrogatory No. 3. This

interrogatory is relevant because Plaintiffs have alleged that Baxter is a comparator,

engaged in significant misconduct, and was not disciplined.

        56.   Plaintiffs’ Interrogatory No. 5 asked Baxter, “At any time while you have

been employed as a police officer by the City of Pekin have you threatened your own

life? If so, state the date, the time and the location and any reason for your conduct,

and state the name and address of all who were present or involved in any way, and

also:

        a.    State whether an incident report to any police agency was made, and
        b.    State whether you were disciplined, removed from duty or evaluated.”

        Baxter answered stating, “Objection, relevance.       This Interrogatory seeks

information that has no relevance to the charges filed against Plaintiffs in the Police

and Fire Commission or the allegations set forth in the Second Amended Complaint. “

        Baxter should be compelled to answer Plaintiffs’ Interrogatory No. 5 because

this interrogatory is relevant. Plaintiffs have alleged that Baxter is a comparator,

engaged in significant misconduct, and was not disciplined.




                                           26
                    1:18-cv-01334-JES-JEH # 73        Page 27 of 40




      57.    Plaintiffs’ Interrogatory No. 6 asked Baxter to “[d]escribe each incident

in full where Officer Melton was:

      a.     Insubordinate.
      b.     Derelict in her duties.
      c.     Had performance issues.
      d.     Was reluctant to deal with the public when physical contact might
             ensue.”

      Baxter answered stating, “Please refer to the Defendants’ objection to the

Request for Production No. 22, propounded by Plaintiffs. That objection is adopted

herein.”

      Baxter should be compelled to answer Plaintiffs’ Interrogatory No. 6 because

Defendant’s objection is not valid. A party may not make bald and generic reasons for

objections, specificity is required. Moreno Rivera v. DHL Global Forwarding, (272

F.R.D. 50 (Dist. Ct. Puerto Rico 2011). Further, Plaintiffs have never received any

response to the document request from any Defendant.

      58.    Plaintiffs’ Interrogatory No. 7 asked Baxter, “Have you been disciplined

or counseled for any alcohol issues? If yes, describe in detail each such event.”

      Baxter answered stating, “Objection, relevance.         This Interrogatory seeks

information that has no relevance to the charges filed against Plaintiffs in the Police

and Fire Commission or the allegations set forth in the Second Amended Complaint.”

      Baxter should be compelled to answer Plaintiffs’ Interrogatory No. 7. This

interrogatory is relevant because Plaintiffs have alleged that Baxter is a comparator,

engaged in significant misconduct, and was not disciplined.

      59.    Plaintiffs’ Interrogatory No. 8 asked Baxter, “Who appointed you to

investigate your treatment of Lieutenant Brooks?”

                                           27
                     1:18-cv-01334-JES-JEH # 73        Page 28 of 40




      Baxter answered stating, “Objection, vague, argumentative. Without waiving

said objection, this is an appropriate subject for deposition testimony. Please refer to

the internal Pekin Police Department investigation file as to Brooks.”

      Baxter should be compelled to answer Plaintiffs’ Interrogatory No. 8 because

Defendant’s objection is not valid. The scope of examination by interrogatories is just

as broad as examination of witnesses by deposition. Glick v. McKesson & Robbins, Inc.,

10 F.R.D. 477 (W.D. MO. 1950). Pursuant to F.R.C.P 33(d) Defendant must provide

“sufficient detail to enable the interrogating party to locate and identify them as readily

as the responding party could.” Baxter investigated Brooks’ complaints against

himself, Dossey and Newcomb, thereby violating the policy that an officer charged with

misconduct cannot control the investigation.

      60.    Plaintiffs’ Interrogatory No. 10 asked Baxter to “[s]tate in detail the

’direction’ you gave Lieutenant Brooks regarding questioning Officer Simmons to

follow-up on an incident involving Officer Melton in 2017.”

      Baxter answered stating, “Objection, this calls for a narrative response more

appropriate for a deposition.”

      Baxter should be compelled to answer Plaintiffs’ Interrogatory No. 10 because

Defendant’s objection is not valid. The scope of examination by interrogatories is just

as broad as examination of witnesses by deposition. Glick v. McKesson & Robbins, Inc.,

10 F.R.D. 477 (W.D. MO. 1950).

      61.    Plaintiffs’ Interrogatory No. 11 asked Baxter to “[d]escribe in detail the

conversation between you, Dossey and Brooks in 2017, wherein Lieutenant Brooks




                                            28
                    1:18-cv-01334-JES-JEH # 73        Page 29 of 40




informed you that Simmons and Richardson denied making comments about Melton’s

breasts.”

       Baxter answered stating, “Objection, this calls for a narrative response more

appropriate for a deposition.”

       Baxter should be compelled to answer Plaintiffs’ Interrogatory No. 11 because

Defendant’s objection is not valid. The scope of examination by interrogatories is just

as broad as examination of witnesses by deposition. Glick v. McKesson & Robbins, Inc.,

10 F.R.D. 477 (W.D. MO. 1950).

       62.   Plaintiffs’ Interrogatory No. 12 asked Baxter, “Have you and Melton or

you and Newcomb been, at any time, in a personal or sexual relationship?”

       Baxter answered stating, “Objection, relevance.          Baxter’s, Melton’s and

Newcomb’s private sexual relationships have no relevance to this case or the claims of

Plaintiffs set forth in the Second Amended Complaint, nor any relevance to the charges

that were filed against Plaintiffs with the Police and Fire Commission.”

       Baxter should be compelled to answer Plaintiffs’ Interrogatory No. 12.

Defendant’s objection is not valid because such a relationship may establish evidence

of bias.

       63.   Plaintiffs’ Interrogatory No. 13 asked Baxter, “Is it the policy of the Pekin

Police Department that any inaccuracy uttered by an officer in an internal

investigation interrogation is grounds for termination?”

       Baxter answered stating, “This is an appropriate subject for deposition

testimony, as the disciplinary action to be taken against a sworn Pekin police officer

for providing false information is assessed on a case-by-case, fact specific situation and

                                           29
                      1:18-cv-01334-JES-JEH # 73       Page 30 of 40




basis.    This Interrogatory is overly broad, and unspecific and is an improper,

argumentative question.”

         Baxter should be compelled to answer Plaintiffs’ Interrogatory No. 13 because

Defendant’s objection is not valid. A party may not make bald and generic reasons for

objections; specificity is required. Moreno Rivera v. DHL Global Forwarding, (272

F.R.D. 50 (Dist. Ct. Puerto Rico 2011). Defendant’s objection is not valid since the scope

of examination by interrogatories is just as broad as examination of witnesses by

deposition. Glick v. McKesson & Robbins, Inc., 10 F.R.D. 477 (W.D. MO. 1950).

         64.   Plaintiffs’ Interrogatory No. 15 asked Baxter to “[s]tate each fact on which

you base your denial of paragraphs 21, 22, 25, 26, 27, 42, 43, 45, 48, 50, 51, 52, 53, 54,

55, 57, 59, 60, 61, 65, 66, 69, 71, 75, 77, 78, 83, and 86 of the Second Amended

Complaint.”

         Baxter answered stating, “Objection, this Interrogatory is overly broad, unduly

burdensome and improper. This Interrogatory essentially constitutes approximately

30 separate Interrogatories and is in violation of Fed.R.Civ.Proc. 33(a)(1).”

         Baxter should be compelled to answer Plaintiffs’ Interrogatory No. 15 because

Defendant’s objection to numerosity is waived pursuant to Peach v. City of Kewanee,

2006 WL 8443111 (C.D. Ill), citing Allahverdi v. Regents of the University of New

Mexico, 228 F.R.D. 696 (Dist. Ct. N.M. 2005) (objections not timely made are waived

pursuant to Fed.R.Civ.Proc. 33 (a)(4) ).




                                            30
                    1:18-cv-01334-JES-JEH # 73        Page 31 of 40




      65.    Plaintiffs’ Interrogatory No. 16 asked Baxter to “[d]escribe in detail all

action taken by you in regard to the discipline of Officer Barth arising out of the ’F**k

me’ incident including whether you determined the comment was non-sexual?”

      Baxter answered stating, “Objection, this Interrogatory seeks information

pertaining to a situation that has no relevance to, nor is material to the reasons for

which charges were filed against Plaintiffs in the Police and Fire Commission.”

      Baxter should be compelled to answer Plaintiffs’ Interrogatory No. 16 because

Defendant’s objection is not valid. Plaintiffs have alleged that Barth is a comparator

and the handling of his misconduct is relevant and material to the handling of

misconduct charges against Simmons.

      66.    Plaintiffs’ Interrogatory No. 19 asked Baxter, “Did you advise Officer

Simmons that Lt. Burris could not be removed from duty without pay because he was

a Lieutenant?”

      Baxter answered stating, “The matters involving Lieutenant Burris have no

relevance to the allegations in the Second Amended Complaint, nor does the matter

involving Burris have any relationship to the reasons for which charges were filed

against Plaintiff Simmons before the Police and Fire Commission.”

      Baxter should be compelled to answer Plaintiffs’ Interrogatory No. 19 because

Defendant’s objection is not valid. Burris is a comparator. Evidence that Baxter refused

to remove Burris without pay but allowed Brooks to be removed without pay is evidence

of discriminatory treatment.

      67.    Plaintiffs’ Interrogatory No. 20 asked Baxter, “At any time was accrued

time off deducted from Lt. Burris for discipline resulting in no deductions in his pay?”

                                           31
                      1:18-cv-01334-JES-JEH # 73     Page 32 of 40




      Baxter answered stating, “The matters involving Lieutenant Burris have no

relevance to the allegations in the Second Amended Complaint, nor does the matter

involving Burris have any relationship to the reasons for which charges were filed

against Plaintiff Simmons before the Police and Fire Commission.”

      Baxter should be compelled to answer Plaintiffs’ Interrogatory No. 20 because

Defendant’s objection is not valid. Burris is a comparator. Evidence that Baxter refused

to remove Burris without pay but allowed Brooks to be removed without is evidence of

discriminatory treatment.

Defendant Sarah Newcomb’s Failure to Comply with Plaintiffs’ First Interrogatories

      68.       On January 3, 2020, Plaintiffs served their First Interrogatories on

Defendant Sarah Newcomb (“Newcomb”).

      69. Plaintiffs’ Interrogatory No. 1 asked Newcomb, “Were you responsible for

moving Brooks to second shift in 2017?         If your answer is no, state who was

responsible.”

      Newcomb answered stating, “Objection, this calls for a narrative response that

is more appropriate for a deposition. See materials Pekin will produce in discovery.”

      Newcomb should be compelled to answer Plaintiffs’ Interrogatory No. 1 because

Defendant’s objection is not valid. The scope of examination by interrogatories is just

as broad as examination of witnesses by deposition. Glick v. McKesson & Robbins, Inc.,

10 F.R.D. 477 (W.D. MO. 1950). An interrogatory is not objectionable merely because

it asks for information which defendants must procure by reference to documents.

Leonia Amusement Corp. v. Loew’s Inc., 18 F.R.D. 503 (S.D. N.Y 1955).




                                          32
                    1:18-cv-01334-JES-JEH # 73      Page 33 of 40




      70.     Plaintiffs’ Interrogatory No. 2 asked Newcomb, “As to complaints by

Simmons, in late 2016 - early 2017, of misconduct by command officers, state:

      a.      The date you were informed of each incident.
      b.      The identity of each command officer in each incident who reported the
              incident to you.
      c.      The date the incident occurred.
      d.      The subject matter of each incident.
      e.      Describe in detail all actions taken by you in regard to each incident.
      f.      As to each such incident do you, or does any other City employee, have
              possession of any records?”

      Newcomb answered stating, “Objection, this calls for a narrative response that

is more appropriate for a deposition. Please refer to the documents that will be

produced in discovery by Pekin, which include personnel manager Newcomb’s non-

privileged file materials maintained regarding Simmons.”

      Newcomb should be compelled to answer Plaintiffs’ Interrogatory No. 2 because

Defendant’s objection is not valid. The scope of examination by interrogatories is just

as broad as examination of witnesses by deposition. Glick v. McKesson & Robbins, Inc.,

10 F.R.D. 477 (W.D. MO. 1950). An interrogatory is not objectionable merely because

it asks for information which defendants must procure by reference to documents.

Leonia Amusement Corp. v. Loew’s Inc., 18 F.R.D. 503 (S.D. N.Y 1955).

      71.     Plaintiffs’ Interrogatory No. 3 asked Newcomb to “[d]escribe each and

every purchase you have made of any item from Officer Melton including the date and

a description of each item.”

      Newcomb answered stating, “Objection, relevance. This Interrogatory seeks

information that has nothing to do with the allegations in the Second Amended

Complaint.”



                                          33
                      1:18-cv-01334-JES-JEH # 73       Page 34 of 40




       Newcomb should be compelled to answer Plaintiffs’ Interrogatory No. 3 because

Defendant’s objection is not valid. Defendant’s knowledge of Melton’s violation of

relevant rules and policies and her failure to initiate discipline may establish pretext

in the discipline of Plaintiffs.

       72.    Plaintiffs’ Interrogatory No. 4 asked Newcomb to “[s]tate each fact on

which you base your denial of the factual allegations in paragraphs 21, 22, 25, 26, 27,

42, 43, 45, 48, 50, 51, 52, 53, 54, 55, 57, 59, 60, 61, 65, 66, 69, 71, 75, 77, 78, 83, and

86 of the Second Amended Complaint.”

       Newcomb answered stating, “Objection, this Interrogatory is overly broad,

unduly burdensome and improper. This Interrogatory essentially constitutes

approximately 30 separate Interrogatories and is in violation of Fed.R.Civ.Proc.

33(a)(1).”

       Newcomb should be compelled to answer Plaintiffs’ Interrogatory No. 4 because

Defendant’s objection to numerosity is waived pursuant to Peach v. City of Kewanee,

2006 WL 8443111 (C.D. Ill), citing Allahverdi v. Regents of the University of New

Mexico, 228 F.R.D. 696 (Dist. Ct. N.M. 2005) (objections not timely made are waived

pursuant to Fed.R.Civ.Proc. 33 (a)(4) ).

       73.    Plaintiffs’ Interrogatory No. 5 asked Newcomb, “Did you or anyone else

personally interview Officers Simmons and Brooks regarding their complaints in

2016 and 2017?”

       Newcomb answered stating, “Please refer to the documents that will be

produced in discovery by Pekin, which include all of the investigation interviews

conducted, some of which were attended by Human Resources Manager Newcomb.”

                                            34
                    1:18-cv-01334-JES-JEH # 73     Page 35 of 40




       Newcomb should be compelled to answer Plaintiffs’ Interrogatory No. 5.

Pursuant to F.R.C.P 33(d) Defendant must provide “sufficient detail to enable the

interrogating party to locate and identify them as readily as the responding party

could.” An interrogatory is not objectionable merely because it asks for information

which defendants must procure by reference to documents. Leonia Amusement Corp.

v. Loew’s Inc., 18 F.R.D. 503 (S.D. N.Y 1955).

       74.    Plaintiffs’ Interrogatory No. 6 asked Newcomb, “Did you make a record

of what was said by witnesses in the Brooks and Simmons investigations in 2016 and

2017?”

       Newcomb answered stating, “Newcomb will produce any notes she personally

generated regarding witnesses during the investigations involving Brooks and

Simmons in either 2016 or 2017.”

       Newcomb should be compelled to answer Plaintiffs’ Interrogatory No. 6 as the

question is relevant and has not been answered. No notes have been provided to

Plaintiffs.


       75.    Plaintiffs’ Interrogatory No. 7 asked Newcomb, “Were you involved in

any way in police officers being given free lunches at Pekin Insurance Company? If

not, who was responsible for this program?”

       Newcomb answered stating, “Objection, relevance. This Interrogatory has no

bearing on, nor relevance to, the matters alleged in the Second Amended Complaint

or the disciplinary charges filed against Plaintiffs before the Police and Fire

Commission.”



                                          35
                    1:18-cv-01334-JES-JEH # 73      Page 36 of 40




      Newcomb should be compelled to answer Plaintiffs’ Interrogatory No. 7.

Defendant’s objection is not valid because Newcomb’s violation of relevant policies

and thereafter use of the same policies for discipline may establish evidence of

pretext.

      76.    Plaintiffs’ Interrogatory No. 8 asked Newcomb to “[d]escribe the

requirements for granting an accommodation for a disability.”

      Newcomb answered stating, “Objection, this is an improper Interrogatory,

because it seeks a lengthy narrative response for non-specific information, and is

more appropriate for a deposition.

      Newcomb should be compelled to answer Plaintiffs’ Interrogatory No. 8 because

Defendant’s objection is not valid. The scope of examination by interrogatories is just

as broad as examination of witnesses by deposition. Glick v. McKesson & Robbins, Inc.,

10 F.R.D. 477 (W.D. MO. 1950).


      77.    Plaintiffs’ Interrogatory No. 9 asked Newcomb, “How many requests

have been made by City employees for an accommodation in the last 5 years, and for

each state the outcome of each request, including the name of the employee and the

nature of the accommodation request.”

      Newcomb answered stating, “Objection, the handling of ’requests for

accommodation’ of other City employees is improper, and seeks information

irrelevant to the duties of sworn police officer such as Plaintiff Brooks. Plaintiff

Brooks was the only one who made an initial request for an accommodation, and then

disavowed his request for an accommodation after the same was made. The City of

Pekin will not respond regarding City of Pekin employees who are not sworn police

                                          36
                     1:18-cv-01334-JES-JEH # 73      Page 37 of 40




officers, as the duties and job obligations have no similarity, and therefore no

relevance.”

        Newcomb should be compelled to answer Plaintiffs’ Interrogatory No. 9.

Newcomb’s handling of accommodation requests are relevant and material to

establish evidence of violations of the ADA, regardless of whether the employee was

a police officer.

        78.   Plaintiffs’ Interrogatory No. 10 asked Newcomb to “[s]tate in detail the

procedure for investigating a complaint made to Human Resources by a City

employee from January 1, 2016 to the present.”

        Newcomb answered stating, “Objection, this Interrogatory calls for a factually

specific situation to be provided, before it can be answered.        In the context of

Plaintiffs, this is the appropriate subject for deposition testimony.”

        Newcomb should be compelled to answer Plaintiffs’ Interrogatory No. 10

because Defendant’s objection is not valid. The scope of examination by interrogatories

is just as broad as examination of witnesses by deposition. Glick v. McKesson &

Robbins, Inc., 10 F.R.D. 477 (W.D. MO. 1950).

        79.   Plaintiffs’ Interrogatory No. 14 asked Newcomb, “Has the City ever

suspended without pay or placed a salaried employee on unpaid leave, if so, when and

why?”

        Newcomb answered stating, “Objection, relevance as to non-police officers with

the City of Pekin. Objection, as this Interrogatory is unlimited in time and scope.

Newcomb will respond in a narrowed Interrogatory that pertains to sworn Pekin

Police Officers in the time period between October 2015 and February 2018.”

                                          37
                    1:18-cv-01334-JES-JEH # 73      Page 38 of 40




      Newcomb should be compelled to answer Plaintiffs’ Interrogatory No. 14

because Defendant’s objection is not valid. Defendant’s knowledge of the FLSA’s

requirements for salaried employees is relevant and material as to her actions

regarding Brooks’ suspension. The FLSA does not distinguish between salaried police

officers and other employees. Further, Plaintiffs’ complaint alleges misconduct

regarding Brooks’ suspension, and Plaintiffs are entitled to request evidence of

Newcomb’s suspensions of other employees regardless of when they occurred.

Defendant’s temporal limitation would only be valid if Defendant was empowered to

discipline employees beginning October 2015. Defendant has failed to provide the

limited answer she agreed to on February 18, 2020.

      80.    Plaintiffs’ Interrogatory No. 16 asked Newcomb, “What claimed undue

hardship would the City endure that required the denial of Brooks’ accommodation

request?”

      Newcomb answered stating, “Brooks disavowed his specific request for an

accommodation during an accommodation meeting.           Without waiving any other

objections, to the extent Plaintiff asserted there was an ongoing need for an

accommodation request, despite Brooks’ statements to the contrary, this

Interrogatory is the appropriate subject for a deposition.”

      Newcomb should be compelled to answer Plaintiffs’ Interrogatory No. 16

because Defendant’s objection is not valid. The scope of examination by

interrogatories is just as broad as examination of witnesses by deposition. Glick v.

McKesson & Robbins, Inc., 10 F.R.D. 477 (W.D. MO. 1950).




                                          38
                    1:18-cv-01334-JES-JEH # 73        Page 39 of 40




      WHEREFORE, based on the foregoing, Plaintiffs, John Brooks and Gregory

Simmons, request that the Court enter an order compelling Defendants to comply

with discovery and to pay the Plaintiffs’ reasonable attorneys’ fees pursuant to FRCP

37 and grant such other relief that is appropriate.

                                       John Brooks and Gregory Simmons,
                                                               Plaintiffs

                                       By:      /s/ Julie L. Galassi
                                              One of their attorneys

Julie L. Galassi, Esq. (ARDC #06198035)          James L. Hafele, Esq.
Hasselberg, Rock, Bell & Kuppler LLP             Kavanagh, Scully, Sudow, White
4600 N. Brandywine Drive, Suite 200              & Frederick, P.C.
Peoria, IL 61614-5591                            301 S.W. Adams, Suite 700
Ph: (309) 688-9400                               Peoria, IL 61602
Fax: (309) 688-9430                              Ph: (309) 676-1381
Email: jgalassi@hrbklaw.com                      Fax: (309) 676-0324
        aswearingen@hrbklaw.com                  Email: jameshafele@ksswf.com




                                         39
                     1:18-cv-01334-JES-JEH # 73        Page 40 of 40




                             CERTIFICATE OF SERVICE
        I certify that on January 18, 2021, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such
filing to the following:
      Philip M. O’Donnell
      Kingery, Durree, Wakeman & O’Donnell, Assoc.
      416 Main Street, Suite 1600
      Peoria, IL 61602
      Email: pmodonnell@kdwolaw.com

And I hereby certify that I have mailed by United States Postal Service the document
to the following non CM/ECF participants:

      None.

                                   JOHN BROOKS AND GREGORY SIMMONS,
                                                        Plaintiffs,


                                     /s/    Julie L. Galassi
                                   JULIE L. GALASSI, Esq., Bar No. 6198035
                                   HASSELBERG, ROCK, BELL & KUPPLER, LLP
                                   Suite 200 Associated Bank Building
                                   4600 N. Brandywine Drive
                                   Peoria, IL 61614-5591
                                   Telephone: (309) 688-9400
                                   Facsimile: (309) 688-9430
                                   E-mail: jgalassi@hrbklaw.com




                                            40
